NO. 12-16-00295-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JAMES MICHAEL DUGAS,                                      §     APPEAL FROM THE 87TH
APPELLANT

V.                                                        §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §     ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, James Michael Dugas, has filed a motion to dismiss this appeal. The motion
is signed by Appellant and his counsel.                 No decision has been delivered in this appeal.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R.
APP. P. 42.2(a).
Opinion delivered February 8, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 8, 2017


                                         NO. 12-16-00295-CR


                                    JAMES MICHAEL DUGAS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 87th District Court
                    of Anderson County, Texas (Tr.Ct.No. 87CR-15-32,292)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.